
	
		III
		109th CONGRESS
		2d Session
		S. RES. 512
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2006
			Mr. Inhofe (for himself,
			 Mr. Akaka, Mr.
			 McCain, Mr. Levin,
			 Mr. Brownback, Mr. Schumer, Mr.
			 Dayton, Mr. Kohl, and
			 Mr. Kennedy) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 231st birthday of the Army
		  and commending the men and women of the Army as exceptional individuals who
		  live by the values of loyalty, duty, and selfless service. 
	
	
		Whereas, from the first Continental Army under General
			 Washington to the beaches of Normandy and the city streets of Iraq, the Army
			 has protected the flame of democracy;
		Whereas the citizens of the United States continue to
			 enjoy freedom and spread the light of democracy because the men and women of
			 the Army have stood through adversity, remained steadfast in the most difficult
			 of circumstances, and bravely fought against the enemies of peace throughout
			 the world;
		Whereas the sacrifices of those men and women of the Army
			 have called all citizens of the United States, both public and private, to the
			 highest forms of citizenship;
		Whereas the Army maintains its presence in 120 countries
			 across the world, including Saudi Arabia, Korea, and Kosovo;
		Whereas the accomplishments of the Army in the Global War
			 on Terror have demonstrated the courage and strength of the men and women of
			 the Army;
		Whereas, in Iraq, the Army has brought freedom to a
			 population once under tyrannical control, allowing the citizens of Iraq to
			 enjoy the recent election of officials, the formation of a constitution, and
			 the formation of the government under Prime Minister al-Maliki;
		Whereas the men and women of the Army continued to provide
			 stability and security to Iraqis by killing Abu Musab al-Zarqawi, who was
			 commonly known among terrorists as the prince of
			 al-Qaeda;
		Whereas Iraq has become a better place and a great ally,
			 which was evident when the ambassador of Iraq presented his credentials to the
			 Secretary of State for the first time in 15 years; and
		Whereas those great accomplishments add to the
			 longstanding tradition of the Army and attest to the extraordinary capability
			 of the men and women who serve the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)salutes the men
			 and women of the Army;
			(2)commends the men
			 and women of the Army as exceptional individuals who live by the values of
			 loyalty, duty, and selfless service; and
			(3)recognizes that
			 those great citizens—
				(A)are the reason
			 why the Army continues to stand as the best military force in the world;
			 and
				(B)continue to
			 perform amazing tasks and uphold the honored traditions of the Army by adhering
			 to the principle expressed by General Douglas MacArthur when he proudly
			 declared that Americans never quit..
				
